 


109 HR 3810 IH: To establish a Special Inspectors General Council for Hurricane Katrina.
U.S. House of Representatives
2005-09-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3810 
IN THE HOUSE OF REPRESENTATIVES 
 
September 15, 2005 
Mr. Platts (for himself and Mr. Tom Davis of Virginia) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure, and in addition to the Committee on Government Reform, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To establish a Special Inspectors General Council for Hurricane Katrina. 
 
 
1. Special Inspectors General Council for Hurricane Katrina 
(a)EstablishmentThere is established in the executive branch a Special Inspectors General Council for Hurricane Katrina (in this section referred to as the Council). 
(b)MembershipThe members of the Council shall be as follows: 
(1)The Inspector General of the Department of Homeland Security, who shall act as Chairman of the Council. 
(2)The Inspector General of each of the following entities: 
(A)The Department of Defense. 
(B)The Department of Agriculture. 
(C)The Department of Health and Human Services.  
(D)The Department of Housing and Urban Development. 
(E)The Department of Transportation. 
(F)The Small Business Administration. 
(G)The General Services Administration. 
(H)The Environmental Protection Agency. 
(3)Such other members as the Chairman of the Council may appoint as determined necessary. 
(c)Functions 
(1)In generalThe Council is designated as the principal interagency forum for ensuring appropriate and effective oversight of and accountability for the expenditure of funds relating to recovery from Hurricane Katrina. 
(2)Specific responsibilitiesThe Council shall perform functions that include the following: 
(A)Facilitate the immediate opening of Council offices in the Gulf Coast region, with auditor and investigative personnel detailed and deployed immediately as needed. 
(B)Establish hotlines and websites to report waste, fraud, and abuse. 
(C)Provide continuous monitoring and reporting relating to the recovery efforts to the heads of the Federal entities that are members of the Council and to Congress pursuant to the requirements of the Inspector General Act of 1978 (5 U.S.C. App.) 
(D)Ensure that each member of the Council listed in subsection (b)(2) effectively carries out the duties specified in the Inspector General Act of 1978 (5 U.S.C. App.). 
(d)ReportsThe Chairman of the Council shall submit to the President and Congress semiannual reports summarizing the activities of the Council.  
(e)Authorization of appropriationsThere is authorized to be appropriated the sum of $35,000,000 to the Inspector General of the Department of Homeland Security for implementing this Act. 
(f)TerminationThe Council shall terminate one year after the date on which the Secretary of Homeland Security determines that all Federal funds related to the Hurricane Katrina recovery effort have been expended.   
 
